DETAILED ACTION

The present application is being examined under the pre-AIA  first to invent provisions. 

Priority

Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e)as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosures of the prior-filed applications of record, appear to fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The specific limitation of “where at least one of the plurality of multimedia device pairs with the multimedia content electronic device for connectivity by tapping the multimedia content electronic device against the multimedia content electronic device” does not appear to be supported by the disclosures of the prior-filed applications of record. Accordingly, claims 3-5, 8-10 and 12-14 are not entitled to the benefit if the prior applications.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites “to simultaneously process multiple wireless signals received from a plurality of multimedia devices  transmitting streaming media content” at lines 2-4, “to receive a wireless signal including streaming media content from at least one of the plurality of multimedia devices” at lines 11-12. This limitation is vague because it is unclear as to whether the signal of lines 11-12 is to be one of or one different from the signals claimed at lines 2-4. Additionally, regarding the limitations of “to receive a wireless signal including streaming media content from at least one of the plurality of multimedia devices, and to stream a processed version of the received wireless signal including streaming media content to another one of the plurality of multimedia devices, the processed version of the received wireless signal including streaming media content being processed based on the received media processing capabilities of the multimedia device receiving the transmitted wireless signal including streaming media content”, it is unclear if the “streaming media content” is the same content throughout the limitations, or if it is intended to be different content. In order to advance prosecution on the merits, the limitations have been interpreted as: “to receive a wireless signal of the wireless signals including the streamed media content from at least one of the plurality of multimedia devices, and to stream a processed version of the received wireless signal including the streamed media content to another one of the plurality of multimedia devices, the processed version of the received wireless signal including the streamed media content being processed based on the received media processing capabilities of the multimedia device receiving the transmitted wireless signal including the streamed media content.
Claim 6 is rejected as having the same deficiencies as that of claim 1.
Claim 7 is indefinite because it depends from itself. In order to advance prosecution on the merits, the claim has been interpreted to be dependent upon claim 6.
Claim 11 recites “storing the received broadcast media content” at line 6. There is a lack of antecedent basis for this limitation in the claim. 
Claim 13 is indefinite because there is a lack of antecedent basis for limitations of the claim as it claims a method while claim 3 claims a device. In order to advance prosecution on the merits, the claim has been interpreted to be dependent upon claim 12.
Any claim not specifically addressed above is rejected as incorporating the deficiencies of the claim upon which it depends.
Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2, 6-7 and 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tranchina (US20050005298, hereinafter Tranchina) in view of Heredia et al. (US20070079010, hereinafter Heredia).

Regarding claims 1, 6 and 11, Tranchina discloses an electronic device (console 100, see Tranchina, at least at [0031], and other related text) to provide multimedia content (see Tranchina, at least at [0041]-[0046], and other related text), comprising: 
one or more processors to control operations thereof (see Tranchina, at least at [0039], and other related text), to simultaneously process multiple wireless signals received from a plurality of multimedia devices (see Tranchina, at least at [0009], [0014]-[0017], [0020], [0040], [0045], and other related text) transmitting streaming media content (see Tranchina, at least at [0033], [0049], and other related text) and to transmit the processed wireless signals to another one of the plurality of multimedia devices (see Tranchina, at least at [0009], [0014]-[0017], [0020], [0040], [0045], and other related text); 
a storage device to store received broadcast media content (see Tranchina, at least at [0011]-[0012], [0041], [0050], and other related text); and 
a network controller (see Tranchina, at least at [0013]-[0114],[0029], [0045]-[0047],[0049], and other related text) to wirelessly receive streaming broadcast media content from a plurality of broadcast media sources (see Tranchina, at least at [0009], [0014]-[0017], [0020], [0033], [0045], [0049], and other related text), to provide a wired and a wireless connectivity to the plurality of multimedia devices  (see Tranchina, at least at  [0045]-[0047],[0049], and other related text), to receive a wireless signal including streaming media content from at least one of the plurality of multimedia devices  (see Tranchina, at least at [0009], [0014]-[0017], [0020], [0040], [0045], [0033], [0049], and other related text), and to transmit a processed version of the received wireless signal including streaming media content to another one of the plurality of multimedia devices, the processed version of the received wireless signal including the streamed media content.
Tranchina does not specifically disclose the network controller  to exchange media processing capabilities between the electronic device and the plurality of multimedia devices, or to stream a processed version of the received signal to another one of the plurality of multimedia devices, the processed version of the received signal including the streamed media content being processed based on the received media processing capabilities of the multimedia device receiving the transmitted signal including the streamed media content.
In an analogous art relating to a system for provision content, Heredia discloses a controller to exchange media processing capabilities between the electronic device and the plurality of multimedia devices (see Heredia, at least at [0012], [0017]-[0019], [0040]-[0041], [0044], [0079], and other related text) after establishing network connections therebetween (see Heredia, at least at [0035]-[0036], [0072]-[0073], and other related text), and to stream a processed version of a received signal to another one of a plurality of multimedia devices (see Heredia, at least at [0025]-[0029], [0067], and other related text), the processed version of the received signal including the media content being processed based on the received media processing capabilities of the multimedia device receiving the transmitted signal including the media content (see Heredia, at least at [0012], [0017]-[0019], [0040]-[0041], [0044], [0079], and other related text).
It would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the system of Tranchina to include the limitations as taught by Heredia for the advantage of more efficiently providing content to users in a more robust manner that supports various different protocols.
Regarding claims 2 and 7, Tranchina in view of Heredia discloses comprising one of a set-top box, a multimedia communications device or an extended connectivity multimedia device (see Figs. 1-2 of Tranchina, and related text; see Figs. 1-2 of Heredia, and related text).

Claims 3, 8 and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tranchina (previously cited) in view of Heredia (previously cited), as applied to claims 1, 6 and 11 above, and further in view of Wang et al. (US20070123215, hereinafter Wang).

Regarding claims 3, 8 and 12, Tranchina in view of Heredia discloses wherein the connectivity with the plurality of multimedia devices is capable of being established through a USB connection, a wireless Internet connection, or a near-field connection (NFC) (see Tranchina, at least at [0014], [0047], and other related text), but does not specifically disclose where at least one of the plurality of multimedia device pairs with the multimedia content electronic device for connectivity by tapping the multimedia content electronic device against the multimedia content electronic device.
In an analogous art relating to a system for facilitating communications, Wang discloses at least one of a plurality of multimedia devices pairs with another multimedia content electronic device for connectivity by tapping the multimedia content electronic device against the multimedia content electronic device (see Wang, at least at [0033], and other related text).
It would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the system of Tranchina in view of Heredia to include the limitations as taught by Wang for the advantage of providing a more robust system for communications between devices.
Claims 4-5, 9-10 and 13-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tranchina (previously cited) in view of Heredia (previously cited) and Wang (previously cited), as applied to claims 3, 8 and 12 above, and further in view of Eleftheriadis et al. (US20020024539, hereinafter Eleftheriadis).

Regarding claims 4-5, 9-10 and 13-14, Tranchina in view of Heredia and Wang does not specifically disclose wherein the network controller is further configured to receive control signals together with the received wireless signal including streaming media content from the plurality of multimedia devices and to transmit a processed version of the control signals to another one of the plurality of multimedia devices receiving the transmitted wireless signal including streaming media content, the control signals being displayed on the plurality of multimedia devices receiving the streaming media content and configured to control viewing of the streaming media content on the transmitting multimedia device.
In an analogous art relating to a system for controlling media and devices, Eleftheriadis discloses receiving control signals together with received signals including streaming media content from multimedia devices and transmitting a processed version of the control signals to another one of a plurality of multimedia devices, the control signals being displayed on the multimedia device receiving the streaming media content and configured to control viewing of the streaming media content on the transmitting multimedia device (see Eleftheriadis, at least at [0006], [0043], [0049], [0100], [0104],[0111], and other related text).
It would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the system of Tranchina in view of Heredia and Wang to include the limitations as taught by Eleftheriadis for the advantage of more robustly controlling content.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENEA DAVIS whose telephone number is (571)272-9524. The examiner can normally be reached M-F: 8:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHENEA DAVIS/            Primary Examiner, Art Unit 2421